          Case 1:19-cv-04946-SDA Document 113 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             4/22/2021
David Moyal,

                                Plaintiff,
                                                              1:19-cv-04946 (SDA)
                    -against-
                                                              ORDER
Münsterland Gruppe GmbH & Co. KG d/b/a
Original Antique Furniture,

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

         No later than Thursday, April 29, 2021, Defendant shall file a Reply in further support of

its Motion to Dismiss or Stay (ECF No. 99), responding to the arguments made by Plaintiff in

opposition (ECF No. 112). It is the Court’s intention to rule on Mr. Smith’s Motion to Withdraw

as Attorney (ECF No. 109) after that Reply is filed.

SO ORDERED.

Dated:    New York, New York
          April 22, 2021



                                                       ______________________________

                                                       STEWART D. AARON
                                                       United States Magistrate Judge
